UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 002-74785-B NEXT GENERATION MANAGEMENT CORP. (Exact name of registrant as specified in its charter) NEXT GENERATION ENERGY CORP. (Former name of registrant) Nevada 88-0169543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4270 John Marr Drive, Unit 1575, Annandale, VA 22003 (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (703) 372-1282 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$846,331 based upon a market price of $0.025 per share. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 113,853,237 shares as of April 11, 2013. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. EXPLANATORY NOTE This Amendment No.1 to our Annual Report on Form 10-K/A (the Form 10-K/A) amends the Annual Report on Form 10-K for the year ended December31, 2012, as originally filed with the Securities and Exchange Commission (the SEC) on April 22, 2013 (the “Original Form 10-K”).. There are no changes to the disclosures in the Original Form 10-K, except that this Form 10-K/A (i) amends and restates, in their entirety, Item8 Financial Statements and Supplementary Data and (ii) amends Item 15 Exhibits and Financial Statement Schedules to reflect that certain exhibits have been filed with the Original Form 10-K.This Form 10-K/A continues to speak as of the date of the Original Form 10-K, and we have not updated the disclosure herein to reflect any events that occurred at a later date. ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. (a)List the following documents filed as a part of the report: (1)All financial statements:Audited financial statements of Next Generation Energy Corp. as of December 31, 2012 and 2011, and for the years ended December 31, 2012 and 2011, including a balance sheet, statement of operations, statement of cash flows, and statement of changes in stockholders’ deficit (2)Those financial statement schedules required to be filed by Item 8 of this form, and by paragraph (b) below:none. (3)Those exhibits required by Item 601 of Regulation S-K (Section 229.601 of this chapter) and by paragraph (b) below.Identify in the list each management contract or compensatory plan or arrangement required to be filed as an exhibit to this form pursuant to Item 15(b) of this report. Exhibit Number Description of Exhibits Articles of Incorporation, under the name Micro Tech Industries, Inc. (incorporated by reference to the Company’s annual report on Form 10KSB filed on April 15, 1998) Amendment to the Articles of Incorporation (incorporated by reference to the Company’s quarterly report filed on Form 10 Q filed on May 15, 1997) Certificate of Change filed May 5, 2010 (incorporated by reference to the Form 8-K filed May 7, 2010) Amendment to the Articles of Incorporation filed July 23, 2010 (incorporated by reference to the Form 10-Q filed August 23, 2010) Amended and Restated Bylaws (incorporated by reference to the Company’s annual report on Form 10KSB filed on November 12, 1999) Amendment to Bylaws (incorporated by reference to the Form 8-K filed May 7, 2010) Convertible Debenture Purchase Agreement by and among Next Generation Media Corp., Forge, LLC and Knox Gas, LLC dated July 23, 2010 (incorporated by reference to the Form 10-Q filed August 23, 2010) 2010 Employee, Consultant and Advisor Stock Compensation Plan (incorporated by reference to the Form S-8 filed October 22, 2010) Form on Stock Payment Agreement (incorporated by reference to the Form S-8 filed October 22, 2010) 2010 Stock Option Plan (incorporated by reference to the Form S-8 filed October 22, 2010) Form of Stock Option Agreement (incorporated by reference to the Form S-8 filed October 22, 2010) Debt Forgiveness Note in the amount of $277,863 by Barbara Reed (incorporated by reference to Form 8-K filed March 23, 2011) Debt Forgiveness Notein the amount of $277,863 by Joel Sens (incorporated by reference to Form 8-K filed March 23, 2011) Promissory Note dated March 25, 2010 payable by Seawright Holdings, Inc. to Next Generation Media Corporation in the principal amount of $125,000 (incorporated by reference to Form 10-K filed May 16, 2010) 3 Transfer and Assignment dated March 23, 2011 by and among Barbara Reed, Joel Sens, Next Generation Energy Corp. and Knox Gas, LLC (incorporated by reference to Form 8-K filed March 23, 2011) Memorandum of Oral Sublease between Next Generation Energy Corp. and Capitol Homes Remodeling, LLC (incorporated by reference to Form 10-K/A filed March 2, 2012) Oil and Gas Lease dated June 3, 2010 by and among Billy Ray Smith, Stella Smith and Hammons Fork Ventures, LLC (100 acres) (incorporated by reference to Form 10-K/A filed March 2, 2012) Oil and Gas Lease dated June 3, 2010 by and among Billy Ray Smith, Stella Smith and Hammons Fork Ventures, LLC (20.2acres) (incorporated by reference to Form 10-K/A filed March 2, 2012) Oil and Gas Lease dated June 3, 2010 by and among Billy Ray Smith, Stella Smith, Stacey Smith, Heather Smith and Hammons Fork Ventures, LLC (700 acres) (incorporated by reference to Form 10-K/A filed March 2, 2012) Oil and Gas Lease dated May 26, 2010 by and among William J. Patterson, Sr. and Sharron F. Patterson and Knox Gas, LLC (400 acres) (incorporated by reference to Form 10-K/A filed March 2, 2012) 2012 Employee, Consultant and Advisor Stock Compensation Plan (incorporated by reference to the Form S-8 filed March 22, 2012) Form on Stock Payment Agreement (incorporated by reference to the Form S-8 filed March 22, 2012) 11** Statement re earnings per share 14 Code of Business Conduct and Ethics (incorporated by reference to Form 10-K filed May 16, 2010) 21 List of subsidiaries (Incorporated by reference to the Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission on April 22, 2013) 23* Consent of Turner Jones & Associates, pllc 31* Rule13a-14(a)/15d-14(a) Certification by the Chief Executive Officer and Chief Financial Officer 32* Certification by the Chief Executive Officer and Chief Financial Officer pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 *Filed herewith. **Included within financial statements. 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NEXT GENERATION MANAGEMENT CORP. Dated: June 30, 2014 /s/ Darryl Reed Darryl Reed, Chief Executive Officer (principal executive officer and principal financial and accounting officer) Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and on the dates indicated. Dated: June 30, 2014 /s/ Darryl Reed Darryl Reed, Chairman and Chief Executive Officer 5 EXHIBIT A Next Generation Management Corp. and Subsidiary Consolidated Financial Statements For The Years Ended December 31, 2012 and 2011 With Audit Report of Independent Registered Public Accounting Firm TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-5 Consolidated Statements of Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Financial Statements F-8 F-1 Turner, Leins & Gold, LLC Certified Public Accountants 108 Center Street, North, 2nd Floor Vienna, Virginia 22180-5712 (703) 242-6500 FAX (703) 242-1600 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Next Generation Management Corp. 4270 John Marr Drive Annandale, Virginia 22003 We have audited the accompanying restated consolidated balance sheet of Next Generation Management Corp. (formerly Next Generation Energy Corp.) and its subsidiary (a Nevada Incorporation) as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders' equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Next Generation Management Corp. and subsidiary as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in the footnotes, conditions exist that raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Turner, Leins & Gold, LLC Vienna, Virginia April 11, 2013 Restated June 26, 2014 F-2 Next Generation Management Corp Consolidated Balance Sheets-Restated December 31, 2012 and 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Note receivable and advances-related party - Prepaid expenses - Total current assets OIL & GAS PROPERTIES(FULL COST METHOD): Evaluated Mineral rights Gross oil & natural gas properties TOTAL ASSETS $ $ See accompanying notes and accountant's audit report F-3 Next Generation Management Corp Consolidated Balance Sheets-Restated December 31, 2012 and 2011 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Cash overdraft - - Net assets available for disposal - - Accrued interest payable Beneficial conversion feature Note Payable - Convertible notes payable, net of debt discount of $41,112 and $22,055 Total current liabilities LONG TERM LIABILITIES: Due to related party - Total long term liabilities 0 Total liabilities STOCKHOLDERS’ EQUITY: Common stock, $0.001 par value, 500,000,000 shares authorized for 2012 and $.01 par value, 50,00,0000 shares authorized for 2011, 113,853,237 and 32,519,433 issued and outstanding Common stock, $0.001 par value, 500,000,000 Preferred stock Series A, $0.001 par value, 500,000 shares authorized, zero issued outstanding - - Preferred stock Series B, $0.001 par value, 500,000 shares authorized, zero issued outstanding - - Stock subscription receivable - ) Additional paid in capital Accumulated deficit (-14,041,344
